Citation Nr: 0716685	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-18 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from January 1962 to December 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDINGS OF FACT

1.  There is competent evidence that the veteran's bilateral 
hearing loss is a consequence of his exposure to noise in 
service.  

2.  There is competent evidence that the veteran's tinnitus 
is a consequence of his exposure to noise in service.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).  

2.  Service connection for tinnitus is established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (in pertinent part 
now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002); see 38 C.F.R. § 3.159 (2006)) eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  The Board has considered whether further 
development and notice is required under the VCAA with 
respect to the claim decided here.  The Board concludes that 
no useful purpose would be served by such action, and there 
is no harm to the veteran as this decision is favorable to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The term "hearing loss disability" is defined by VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Here, the veteran contends that his bilateral hearing loss 
and tinnitus were sustained during his period of active 
service from January 1962 to December 1963.  First, the Board 
notes that a VA audiology examination and a VA ear disease 
examination conducted in July 2002 show current bilateral 
hearing loss disability for VA purposes, as well as a current 
assessment of bilateral tinnitus.  38 C.F.R. § 3.385.  
Service records show that the veteran's military occupational 
specialty was military policeman with training as an M-14 
rifle expert and .45 caliber pistol sharpshooter.  The 
veteran contends that he was exposed to noise as part of his 
in-service duties, specifically hours of training on the 
firing range with no ear protection as well as exposure to 
noise from aircraft.  The December 1963 report of physical 
examination at separation from service indicated that the 
veteran's ears were normal and that his auditory acuity was 
within normal limits.  In his December 1963 report of medical 
history, the veteran indicated that he suffered from "ear 
trouble" as a result of cerumen build-up in his ear canal, a 
condition also reported in his October 1961 report of medical 
history upon induction to service.  The veteran claims to 
have experienced pain and ringing in his ears upon returning 
home from service in December 1963.  After separation from 
service, the veteran worked as a salesman without any high-
level noise exposure.

In August 1987, the veteran was diagnosed with bilateral 
chronic suppurative otitis media by Dr. P. Houston, M.D., the 
veteran's private otolaryngologist, and underwent a 
tympanoplasty.  In a letter dated June 2001, Dr. Houston 
opined that the veteran's hearing loss was service connected.  
The veteran was afforded a VA audiological examination and a 
VA ear disease examination in July 2002.  Based on the normal 
audiogram at separation from service in December 1963, the 
July 2002 VA audiological examiner opined that the veteran's 
current bilateral hearing loss was more likely than not 
unrelated to noise trauma experienced in military service.  
The July 2002 VA audiological examiner was unable to form an 
opinion regarding the etiology of the veteran's bilateral 
tinnitus.  However, the July 2002 VA ear disease examiner 
opined that the veteran's current hearing loss was more 
likely than not due to acoustic trauma sustained in the 
military.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).  When adequately explained, the Board is 
free to favor one medical opinion or conclusion over another.  
Evans v. West, 12 Vet. App. 22, 26 (1998).  In this case, the 
current VA and private examinations yielded different 
conclusions as to the etiologies of the veteran's bilateral 
hearing loss and bilateral tinnitus, but the Board finds no 
reason to find one examination to be more credible, 
probative, or reliable than the others examinations.  Dr. 
Houston's June 2001 letter and the report of the July 2002 VA 
ear disease examination provided opinions that relate the 
veteran's hearing loss to service.  The report of the July 
2002 VA audiology examination reflects the veteran's history 
of noise exposure in service without subsequent noise 
exposure, as well as findings of hearing loss disability and 
tinnitus.  The Board finds that the veteran's assertions of 
noise exposure in service to be credible and, when 
considering the medical evidence and the documentation of the 
veteran's duties in service, the Board resolves any 
reasonable doubt in the veteran's favor.  Accordingly, the 
evidence supports service connection for bilateral hearing 
loss and tinnitus.  38 U.S.C.A. § 5107(b).      


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


